DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute drawing page filed on 12/6/2021 has been entered. The amendment filed on 
10/19/2021 has been entered. Claims 1-20 have been canceled. Claims 21-31 remain for examination. 

Allowable Subject Matter
Claims 21-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments and arguments regarding claim 21 filed on 10/19/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a monolithically integrated antenna device as recited in claim 21 comprising: 
a substrate having a first surface and a second surface; 
a transistor component layer comprising at least one electronic component therein; and 
at least one antenna structure formed on the substrate or the transistor component layer, 
wherein the antenna structure and the at least one electronic component are monolithically integrated,
wherein the antenna structure is configured to operate in a frequency range of between 30kHz and 2.4GHz, 
wherein the substrate is configured to have a size that is the same or larger than the at least one antenna structure, 

wherein the monolithically integrated antenna device is configured to shield the at least one electronic component in the transistor component layer from electromagnetic interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.